Citation Nr: 1200311	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from October 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a Travel Board hearing but that she subsequently cancelled the request. 

The issues of entitlement to service connection for head injury and for a back injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to further disposition of the Veteran's claims.  

The Board notes that the Veteran was scheduled for a VA general medical examination in March 2008 in conjunction with her claim for service connection for a right shoulder disability, but that she failed to report for it.  In her June 2008 notice of disagreement, the Veteran reported that she was unaware of that examination but that she did report for a scheduled VA psychiatric examination.  Subsequently, the Veteran has been afforded additional VA examinations with respect to other claims but a VA examination with respect to the right shoulder issue has not been scheduled.  The Veteran asserts that she currently suffers from a right shoulder disability which had its onset during active service.  Specifically, she reports that she injured her shoulder when she fell off the top bunk in her barracks.  A January 2010 VA MRI of the right shoulder revealed mild degenerative changes of the acromioclavicular joint.  Thus, the Board finds that the RO should reschedule the Veteran for a VA examination in conjunction with her claim for service connection for a right shoulder disability.  
 
With respect to the claim for migraine headaches, the service treatment records show that in July 2007, the Veteran reported an increase in headaches.  The examiner reported that a recent change of oral contraceptive pills to the Ortho Evra Patch may be causing the recent increase of headaches.  

On VA examination in July 2009, the Veteran was diagnosed with migraine headaches and concluded that the disorder was less likely than not caused by or a result of military service.  As a basis for the opinion, the examiner incorrectly noted that there were no complaints or treatment for headaches or migraine headaches in the Veteran's service treatment records.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim. 

The Veteran should also be asked to identify any relevant ongoing medical treatment for the claimed conditions.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment for all medical care providers, both VA and private, who have recently treated her for a right shoulder disability and/or migraine headaches.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If requested records cannot be obtained, the Veteran and her representative should be notified of such. 

2.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  After review of the claims file and examination of the Veteran, the examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability arose during service or is etiologically related to the Veteran's military service, to include the Veteran's report of injuring her shoulder after falling off the top bunk in her barracks.  The medical basis for all conclusions reached should be provided.

3.  Schedule the Veteran for a VA headaches examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  After review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current headache disability arose during service or is etiologically related to the Veteran's military service to include the July 2007 service treatment report of an increase in headaches.  The medical basis for all conclusions reached should be provided. 

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



